Case 1:20-cv-02310-GLR Document 18-8 Filed 09/03/20 Page 1 of 8




          Exhibit 5
                                Case 3:20-cv-04478-JD Document 47-1 Filed 07/24/20 Page 86 of 92
                                Case 1:20-cv-02310-GLR Document 18-8 Filed 09/03/20 Page 2 of 8



                         HUSCH BLACKWELL LLP
                     1   Donald J. Mizerk Esq., (CA Bar No. 208477)
                     2   John W. Borkowski (IL Bar No. 6320147) (pro hac pending)
                         120 South Riverside Plaza, Suite 2200
                     3   Chicago, Illinois 60606
                         Phone: (312) 526-1538
                     4   Fax: (312) 655-1501
                         don.mizerk@huschblackwell.com
                     5

                     6   Attorneys for Amicus Curiae
                         COUNCIL OF THE GREAT CITY SCHOOLS
                     7
                                              IN THE UNITED STATES DISTRICT COURT
                     8
                                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
                     9

                    10

                    11   STATE OF MICHIGAN, STATE OF                   Civil Case No .3:20-cv-04478-JD
                         CALIFORNIA, DISTRICT OF
                    12   COLUMBIA, STATE OF MAINE, STATE
                         OF MARYLAND, ST ATE OF NEW
~8                  13
'"'~
~       ·~\D
                         MEXICO, STATE OF WISCONSIN, THE
~ ~~
'"'"'          0    14   BOARD OF EDUCATION FOR THE
~ 0: 6
u .g ~
                         CITY SCHOOL DISTRICT OF THE
<'"'"'
~ li;          0~
                    15   CITY OF NEW YORK, BOARD OF                   DECLARATION OF MANISH NAIK
=
=~-5 &                   EDUCATION FOR THE CITY OF                    IN SUPPORT OF THE COUNCIL OF
U gu:E              16
rJ:J"'                   CHICAGO, CLEVELAND MUNICIPAL                 THE GREAT CITY SCHOOLS AMICUS
$~                       SCHOOL DISTRICT, AND SAN                     CURIAE BRIEF
                    17
                         FRANCISCO UNIFIED SCHOOL
                    18   DISTRICT,

                    19                               Plaintiffs,
                                       v.
                    20

                    21                                                Judge: Hon. James Donato
                         ELISABETH D. DEVOS, in her official
                    22   capacity as the United States Secretary of   Trial Date: None set
                         Education, and UNITED ST ATES
                                                                      Action Filed: July 7, 2020
                    23   DEPARTMENT OF EDUCATION,

                    24                               Defendants.

                    25

                    26

                    27

                    28
                         Case 3:20-cv-04478-JD Document 47-1 Filed 07/24/20 Page 87 of 92
                         Case 1:20-cv-02310-GLR Document 18-8 Filed 09/03/20 Page 3 of 8




             1
                        I, Manish Naik, do hereby swear upon my oath that the following statements are
             2

             3   true and correct to the best of my knowledge, information and belief, and that I could

             4   competently testify as follows if called upon to do so:

             5       1. I run the Manager of Legislative Services for the Council of Great City Schools

             6          ("Council"). I have served in this position since 1999.
             7
                    2. I focus on legislative issues affecting the Council and its 76 member districts, including
             8
                        Title I of the Elementary and Secondary Education Act ("Title I") and federal
             9
                        appropriations.
            10

            11      3. The Council sent a survey to general counsel, legislative staff, and Title I directors of its

            12          member districts on July 20, 2020. Those district personnel were asked to voluntarily

~g          13          provide information relating to the provision of equitable services under the CARES Act
..l ~
..l -~"'
..l .,o     14
~ m8                    and specifically the impact of different allocation methodologies.
~ a:
  &I"'
    ·S
\J ~ ;E     15
<'"'"'
..l ll o"           4. Sixteen districts responded to the survey in what appeared, based on the data maintained
=,H'
=
u.,10
            16
r,,i   0
                        by the Council about those districts, to be a full and accurate manner: Baltimore City
$~          17

            18          Public Schools; Clark County School District; Cleveland Metropolitan School District;

            19          DC Public Schools; Jefferson County Public Schools; Kansas City Public Schools;

            20          Miruni-Dade County Public Schools; Minneapolis Public Schools; Oakland Unified
            21
                        School District; Portland Public Schools; Sacrrunento City Unified School District; Saint
            22
                        Paul Public Schools; San Antonio Independent School District; San Diego Unified
            23
                        School District; Seattle Public Schools; and the School District of Palm Beach County.
            24
                    5. Based on those survey responses, myself and my colleague, Moses Palacios, the
            25

            26          Council's Legislative and Research Manager, created a spreadsheet estimating, for each

            27          district, the runount of CARES Act funding that would be dedicated to equitable services
            28
                        based on two possible formulas: the Title I formula at Sec. 1117 of ESEA, as required
                                                                 1
                     Case 3:20-cv-04478-JD Document 47-1 Filed 07/24/20 Page 88 of 92
                     Case 1:20-cv-02310-GLR Document 18-8 Filed 09/03/20 Page 4 of 8



                    under the CARES Act; and the formula set forth by the Department of Education in its
             1

             2      interim final rule regarding equitable services under the CARES Act (the "Rule"). We

             3      calculated the difference between the dollar amounts allocated for equitable share under

             4      each formula. This difference represents the financial loss suffered by each district as a
             5
                    result of requiring equitable share to be calculated on the basis of all students, rather than
             6
                    low-income students.
             7
                 6. A true and accurate copy of that spreadsheet is attached hereto as Exhibit F-1.
             8

             9   7. I also reviewed the Amended Complaint and Motion for Preliminary Injunction filed on

            10      July 17 and July 20, 2020 by Plaintiffs in State of Michigan, et al., v. De Vos, No.3 :20-cv-

            11      04478-SK (N.D. Cal.), including the declarations attached to the Appendix in Support of
            12
                    Motion for Preliminary Injunction (Doc. 35-2). These declarations include those of
~g          13
..l ~               Council member districts New York City Department of Education, Chicago Public
..l -~"'
..l .,o     14
~ m8
~ a:
  &I"'
    ·S              Schools, and San Francisco Unified School District.
\J ~ ;E     15
<'"'"'
..l ll o"
=,H'             8. The 16 member districts that responded to the Council survey indicated that an additional
=
u.,10
r,,i   0
            16
$~          17      $33.37 million in CARES Act funding, above that which would be allocated to private

            18      schools using the formula in Section 1117 of ESEA, would be diverted to private schools
            19
                    as a result of the Rule. See Exhibit F-1.
            20
                 9. An additional $64.9 million above what is required by the Section 1117 formula will be
            21
                    diverted to private schools based on the information provided in the declarations of New
            22
                    York City ($53 million), Chicago ($10.17 million), and San Francisco ($1.74 million).
            23

            24   10. The total loss to these 19 member districts is $98.28 million. This $98.28 million is above

            25      and beyond the $135.44 million that would be allocated to private schools if equitable
            26      services were based on low-income students, rather than all students.
            27

            28
                                                                2
                     Case 3:20-cv-04478-JD Document 47-1 Filed 07/24/20 Page 89 of 92
                     Case 1:20-cv-02310-GLR Document 18-8 Filed 09/03/20 Page 5 of 8



                 11. Based on the Census poverty data used to determine the Fiscal Year 2019 Title I
             1

             2      allocations that were the basis for CARES Act funding, these 19 school districts represent

             3      approximately 33.7% of all the low-income 5-17 year old children residing in school

             4      districts in the Council's membership. The Council estimates that the amount of
             5
                    additional CARES Act funding diverted to private schools based on the formula set forth
             6
                    in the Rule is similar in other urban school districts relative to their total low-income
             7
                    populations. As such, the Council projects that its member districts would lose a total of
             8

             9      about $292 million of the much-needed, emergency resources provided to them under the

            10      CARES Act if the formula set forth in the Department's Rule is to be followed.

            11   12. On July 20, 2020, member-district Cleveland Metropolitan School District ("CMSD")
            12
                    sent additional information to the Council regarding how the Rule would specifically
~g          13
..l ~               impact low-income students at both public and private schools in that district.
..l -~"'
..l .,o     14
~ m8
~ a:
  &I"'
    ·S           13. A large number oflow-income students in the district attend private schools, as a result of
\J ~ ;E     15
<'"'"'
..l ll o·
=,H'                Ohio's voucher program. CMSD informed the Council that 75% of private schools in the
=
u.,10
r,,i   0
            16
$~          17      district would benefit (i.e., receive more CARES Act funding) if the Title I formula were

            18      used, instead of the formula set forth in the Department's Rule.
            19
                 14. Specifically, the district estimated that, if the equitable services were allocated on the
            20
                    basis of all students rather than low-income students, the impact on private schools would
            21
                    be as follows: (1) reallocation of approximately $890,000 away from 47 private schools
            22
                    with a high number of low-income students; and (2) reallocation of approximately $1. 7
            23

            24      million to 16 private schools with a low number of low-income students.

            25   15. The Council projects that $822,952 would be reallocated from public schools to private
            26      schools in CMSD. See Exhibit F-1.
            27

            28
                                                               3
                         Case 3:20-cv-04478-JD Document 47-1 Filed 07/24/20 Page 90 of 92
                         Case 1:20-cv-02310-GLR Document 18-8 Filed 09/03/20 Page 6 of 8



                     16. Based on survey results and CMSD's estimates, both public schools in the district and the
             1

             2          private schools in the district that serve most of the low-income students who attend

             3          private schools would be negatively impacted by the diversion of resources to private

             4          schools under the Rule.
             5

             6
                 Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
             7
                 and correct.
             8

             9
                 Executed on: July 24, 2020
            10
                                                                              ManishNaik
            11

            12

~g          13
..l ~
..l -~"'
..l .,o     14
~ m8
~ a:
  &I"'
    ·S
\J ~ ;E     15
<'"'"'
..l ll o"
=,H'
=
u.,10
r,,i   0
            16
$~          17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
                                                                  4
Case 3:20-cv-04478-JD Document 47-1 Filed 07/24/20 Page 91 of 92
Case 1:20-cv-02310-GLR Document 18-8 Filed 09/03/20 Page 7 of 8




         EXHIBIT F-1
                                      Case 1:20-cv-02310-GLR  Document
                                                       The Council      18-8
                                                                  of Great CityFiled 09/03/20 Page 8 of 8
                                                                                Schools
                               Member District Survey Results Regarding Equitable Services under the CARESAct


                                                                            Equitable Services
                                                            Estimated       Amount Based on      Equitable Services     Increase in Equitable




                                                                                                                                                             Case 3:20-cv-04478-JD Document 47-1 Filed 07/24/20 Page 92 of 92
                                                            CARESAct          Low-Income         Amount Based on              Services           Percent
                                                            Allocation          Students             All Students             Amount             Increase
Baltimore City Public Schools                           $   48,392,781.00   $     1,451,783.43   $      3,871,422.48    $        2,419,639 .05    167%
Clark County School District                            $   83,968,770.00   $      714,849.84    $      2,311,069.32    $        1,596,219.48     223%
Cleveland Metropolitan School District                  $   31,202,407.12   $     4,294,120 .62 $       5,117,072 .80 $            822,952 .18     19%
District of Columbia Public Schools                     $   21,749,742.49   $      914,306.89    $      2,802,901.17    $        1,888,594.28     207%
Jefferson County Public Schools                         $   30,378,113.00   $      328,032.90    $      5,009,148 .39 $          4,681,115.49    1427%
Kansas City Public Schools                              $    6,485,116.76   $     1,366,388.24   $      7,851,505.00    $        6,485,116.76     475%
Miami-Dade County Public Schools                        $ 119,240,142.00    $   11,096,816.00    $     14,143,364.00    $        3,046,548.00     27%
Minneapolis Public Schools                              $   18,705,817.00   $     1,426,394.00   $      2,576,676.00    $        1,150,282.00     81%
Oakland Unified School District                         $   14,493,191.00   $      156,526.46    $      2,160,000 .00   $        2,003,473.54    1280%
Portland Public Schools                                 $    8,276,718.94   $      574,208.05    $      1,202,325.66    $          628,117.61     109%
Sacramento City Unified School District                 $   15,770,510.00   $      192,400.00    $      1,636,181.00    $        1,443,781.00     750%
Saint Paul Public Schools                               $   19,974,429.00   $      346,822.34    $      1,677,438.45    $        1,330,616.11     384%
San Antonio Independent School District                 $   21,164,881.00   $      318,763.00    $      1,774,854 .00   $        1,456,091.00     457%
San Diego Unified School District                       $   30,512,782.00   $      411,923.00    $      2,345,268.00    $        1,933,345.00     469%
Seattle Public Schools                                  $   10,709,835.00   $      364,434.00    $      2,048,749 .00   $        1,684,315.00     462%
The School District of Palm Beach County                $ 39,918,975.60     $     1,516,921.07   $      2,317,187.15    $          800,266.08     53%
Grand Total                                             $ 520,944,211.91    $   25,474,689.84    $    58,845,162.42     $      33,370,472.58      131%




                                                                                                                                                 July 2020
